Court of Ap peals, State of Michigan

                                              ORDER

                                                                        Cynthia Diane Stephens
People of Michigan v Harry Maine Jr.                                     Presiding Judge

Docket No.    328475                                                    Henry William Saad

LC o.         15-000907-fC                                              Patrick M. Meter
                                                                          Judges


                The Court orders that the October I 0, 20 16 opinion is hereby AMENDED to correct a
clerical error. The opinion is corrcct1.:d to read ovember 10, 2016 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Ckrk. on




                                NOV 16 2016
                                   ------
                                       Date